Exhibit April 29, 2009 Analyst Contact: Christy Williamson 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Reports First-quarter 2009 Results; Reaffirms 2009 Earnings Guidance TULSA, Okla. – April 29, 2009 – ONEOK Partners, L.P. (NYSE: OKS) today announced first-quarter 2009 earnings of 85 cents per unit, compared with $1.48 per unit for the first quarter 2008.Net income attributable to ONEOK Partners was $99.6 million in the first quarter 2009, compared with $145.0 million in the same period in 2008. The partnership also reaffirmed its 2009 limited partners’ net income per unit guidance, announced on Feb. 5, 2009, in the range of $3.15 to $3.75 per unit.The partnership's distributable cash flow is still expected to be in the range of $490 million to $550 million. “All of our business segments turned in a solid operating performance during the first quarter despite a challenging economic environment and significantly lower commodity prices that mainly affected our natural gas gathering and processing segment,” said John W. Gibson, chairman and chief executive officer of ONEOK Partners. “We continue to make progress on our $2 billion growth program, as several more growth projects came on line during the quarter, with the remaining projects scheduled to start up later this year,” Gibson said.“We are already realizing increased earnings from these projects and expect this growth in fee-based earnings to continue over the next couple of years. “Also during the quarter, we issued $500 million of long-term debt, enabling us to pay down our revolving credit facility.This long-term financing, combined with the lower projected capital expenditures in 2009, enhances our financial flexibility,” Gibson added. In the first quarter 2009, cash flow, as measured by earnings before interest, taxes, depreciation and amortization (EBITDA), was $184.3 million, compared with $208.2 million in the first quarter 2008.Distributable cash flow (DCF) for the first quarter 2009 was $134.6 million, or $1.23 per unit, compared with $158.9 million, or $1.66 per unit, in the first quarter 2008. Operating income for the first quarter 2009 was $124.8 million, compared with $150.5 million for the first quarter 2008.First-quarter 2009 results reflect lower realized commodity -more- ONEOK Partners Reports First-quarter 2009 Results; Reaffirms 2009 Earnings Guidance April 29, 2009 Page 2 prices in the partnership’s natural gas gathering and processing segment and narrower natural gas liquids (NGL) product price differentials in the natural gas liquids gathering and fractionation segment.These decreases were partially offset by improved results in the natural gas liquids pipeline segment, which benefited from increased throughput due to new supply connections including incremental volumes from the Overland Pass Pipeline, as well as increased throughput from existing connections. FIRST-QUARTER 2009 SUMMARY INCLUDES: · Operating income of $124.8 million, compared with $150.5 million in the first quarter last year; · Natural gas gathering and processing segment operating income of $39.8 million, compared with $59.1 million in the first quarter 2008; · Natural gas pipelines segment operating income of $32.6 million, compared with $31.7 million in the first quarter 2008; · Natural gas liquids gathering and fractionation segment operating income of $30.0 million, compared with $45.3 million in the first quarter 2008; · Natural gas liquids pipelines segment operating income of $22.3 million, compared with $13.8 million in the first quarter 2008; · Equity earnings from investments of $21.2 million, compared with $27.8 million in the first quarter 2008; · Capital expenditures of $192.5 million, compared with $267.1 million in the first quarter 2008; · Placing the 119-mile Guardian Pipeline expansion and extension into service in the Green Bay, Wis., area in late February; · Placing the 125-mile D-J Basin Lateral Pipeline into service, connecting the Denver-Julesburg Basin with the Overland Pass Pipeline; · Completing the expansion of the Grasslands natural gas processing facility in the Williston Basin; · Completing a $500 million public offering of 10-year senior notes at a coupon of 8.625 percent in March 2009; · Having $436.7 million outstanding and $563.3 million available under the partnership’s revolving credit facility at March 31, 2009; · Declaring a quarterly cash distribution of $1.08 per unit payable on May 15, 2009, to unitholders of record as of April 30, 2009; and · Naming Geoffrey A. Sands as vice president of environment, safety and health for ONEOK and ONEOK Partners. FIRST-QUARTER 2009 BUSINESS UNIT RESULTS Natural Gas Gathering and Processing Segment -more- ONEOK Partners Reports First-quarter 2009 Results; Reaffirms 2009 Earnings Guidance April 29, 2009 Page 3 The natural gas gathering and processing segment reported first-quarter 2009 operating income of $39.8 million, compared with $59.1 million in the first quarter 2008. First-quarter 2009 operating income decreased $27.5 million due to lower realized natural gas, NGL and condensate prices, partially offset by an $8.3 million increase due to higher volumes processed and sold. Operating costs were $31.8 million, compared with $33.1 million in the first quarter 2008, primarily due to lower employee-related costs and lower chemical costs.Depreciation and amortization expense was $14.5 million, compared with $11.7 million in the first quarter 2008, primarily as a result of higher depreciation expense associated with the completed capital projects. Equity earnings from investments were $4.5 million, compared with $7.0 million in the first quarter 2008, primarily due to decreased earnings from the partnership’s various investments. The following table contains margin information for the periods indicated.NGL shrink, plant fuel and condensate shrink refer to the Btus that are removed from natural gas through the gathering and processing operation. Three Months Ended March 31, 2009 2008 Percent of proceeds Wellhead purchases (MMBtu/d) 60,496 70,594 NGL sales (Bbl/d) 5,040 4,809 Residue gas sales (MMBtu/d) 34,819 36,607 Condensate sales (Bbl/d) 2,095 1,823 Percentage of total net margin 50% 58% Fee-based Wellhead volumes (MMBtu/d) 1,163,376 1,191,801 Average rate ($/MMBtu) $ 0.28 $ 0.26 Percentage of total net margin 35% 24% Keep whole NGL shrink (MMBtu/d) 16,960 23,515 Plant fuel (MMBtu/d) 2,182 2,488 Condensate shrink (MMBtu/d) 1,755 2,011 Condensate sales (Bbl/d) 355 407 Percentage of total net margin 15% 18% The natural gas gathering and processing segment is exposed to commodity price risk, primarily NGLs, as a result of receiving commodities in exchange for its services. The following tables provide hedging information for the remainder of 2009 and for 2010 for the natural gas gathering and processing segment. -more- ONEOK Partners Reports First-quarter 2009 Results; Reaffirms 2009 Earnings Guidance April 29, 2009 Page 4 Nine Months Ending December 31, 2009 Volumes Hedged Average Price Percentage Hedged NGLs (Bbl/d) (a) 5,981 $ 1.07 / gallon 69% Condensate (Bbl/d) (a) 1,410 $ 2.23 / gallon 68% Total (Bbl/d) 7,391 $ 1.29 / gallon 69% Natural gas (MMBtu/d) 8,159 $ 4.20 / MMBtu 45% (a) - Hedged with fixed-price swaps. Year Ending December 31, 2010 Volumes Hedged Average Price Percentage Hedged NGLs (Bbl/d) (a) 150 $ 1.54 / gallon 2% Condensate (Bbl/d) (a) 520 $ 1.54 / gallon 24% Total (Bbl/d) 670 $ 1.54 / gallon 6% Natural gas (MMBtu/d) 7,828 $ 5.71 / MMBtu 39% (a) - Hedged with fixed-price swaps. The partnership currently estimates that a 1 cent per gallon decrease in the composite price of NGLs would decrease annual net margin by approximately $1.2 million.A $1.00 per barrel decrease in the price of crude oil would decrease annual net margin by approximately $1.0 million.Also, a 10 cent per MMBtu decrease in the price of natural gas would decrease annual net margin by approximately $0.7 million.All of these sensitivities exclude the effects of hedging and assume normal operating conditions. Natural Gas Pipelines Segment The natural gas pipelines segment reported first-quarter 2009 operating income of $32.6 million, compared with $31.7 million for the first quarter During the quarter, operating income benefited primarily from higher natural gas transportation margins, primarily as a result of the Guardian Pipeline expansion and extension project going into service in late February 2009 and increased retained fuel volumes, partially offset by the impact of lower natural gas prices on retained fuel. Operating costs were $20.2 million, compared with $23.6 million in the first quarter 2008, primarily due to lower employee-related and general operating costs.Depreciation and amortization expense was $12.8 million, compared with $8.4 million in the first quarter 2008, primarily as a result of higher depreciation expense associated with the completed capital projects. -more- ONEOK Partners Reports First-quarter 2009 Results; Reaffirms 2009 Earnings Guidance April 29, 2009 Page 5 Equity earnings from investments were $16.2 million, compared with $20.1 million in the first quarter 2008, primarily due to lower subscription rates on the Northern Border Pipeline, in which the partnership has a 50 percent interest. Natural Gas Liquids Gathering & Fractionation Segment The natural gas liquids gathering and fractionation segment reported first-quarter 2009 operating income of $30.0 million, compared with $45.3 million for the first quarter 2008. First-quarter 2009 results decreased $16.5 million due to reduced optimization margins from narrower NGL product price differentials between the market centers in Conway, Kan., and Mont Belvieu, Texas, and reduced marketing margins.These decreases were partially offset by a $6.4 million increase due to higher gathering and fractionation volumes associated with new supply connections and throughput from the Overland Pass Pipeline. Operating costs were $22.8 million in the first quarter 2009, compared with $18.6 million in the same period last year, primarily as a result of higher operating costs at fractionation facilities, which included incremental operating expenses associated with the recently expanded Bushton fractionator that began operation in the third quarter of 2008. The Conway-to-Mont Belvieu average price differential for ethane in the first quarter 2009, based on Oil Price Information Service (OPIS) pricing, was 8 cents per gallon, compared with 9 cents per gallon in the same period in Natural Gas Liquids Pipelines Segment The natural gas liquids pipelines segment reported first-quarter 2009 operating income of $22.3 million, compared with $13.8 million for the first quarter First-quarter 2009 operating income benefited $8.9 million due to incremental margin from the Overland Pass Pipeline, and $5.1 million due to increased volumes transported on distribution pipelines, primarily from increased propane volumes due to cold weather and increased natural gasoline volumes to serve diluent markets.The Overland Pass Pipeline began operations midway through the fourth quarter 2008. Operating costs were $15.6 million in the first quarter 2009, compared with $13.4 million in the same period last year.Depreciation and amortization expense was $6.3 million, compared with $4.1 million in the first quarter 2008.These increases were due primarily to incremental expenses associated with the Overland Pass Pipeline. -more- ONEOK Partners Reports First-quarter 2009 Results; Reaffirms 2009 Earnings Guidance April 29, 2009 Page 6 GROWTH ACTIVITIES In the first quarter 2009, the partnership completed another large pipeline project and continued executing on the remaining projects in its approximately $2 billion growth program that will be completed in 2009.Following is a status report on those projects: Natural Gas Liquids Projects In March 2009, the D-J Basin Lateral Pipeline, a 125-mile lateral pipeline connecting the Denver-Julesburg Basin with the Overland Pass Pipeline, was placed into service.The lateral pipeline has capacity to transport as much as 55,000 barrels per day (bpd) of unfractionated NGLs.The project cost is expected to be at the low end of the previously provided range of $70 million to $80 million.In the second quarter 2009, volumes are expected to reach 33,000 bpd on this lateral pipeline, with the potential for an additional 10,000 bpd in the next two years. In November 2008, Overland Pass Pipeline – the 760-mile natural gas liquids pipeline extending from Opal, Wyo., to Conway, Kan. – was placed into full service with the capacity to transport approximately 110,000 bpd of unfractionated NGLs.The pipeline project cost approximately $575 million.Overland Pass Pipeline Company is a joint venture with a subsidiary of The Williams Companies, Inc.Currently, approximately 60,000 bpd are flowing on Overland Pass, and the pipeline capacity can be increased to approximately 255,000 bpd with additional pump facilities.By the end of the third quarter 2009 when the Piceance
